Citation Nr: 1447544	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-15 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured cheek bone. 

2.  Entitlement to service connection for residuals of a broken nose. 

3.  Entitlement to service connection for residuals of a sprained ankle. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant had various periods of active duty for training (ACDUTRA), to include from January 1972 to May 1972, August 1987 to October 1987, and November 1989 to April 1990, and inactive duty training (INACDUTRA) in the South Carolina National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  The undersigned held the record open for 60 days for the submission of additional evidence, and the record reflects that the appellant submitted a June 2014 statement from a private physician with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that, aside from a transcript from the June 2014 hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

When a claim for service connection is filed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Briefly summarizing the pertinent evidence and contentions with the above criteria in mind, the service records include a February 1973 "Statement of Medical Examination and Duty Status" describing an accident involving the appellant during INACDUTRA in which he was struck on the right side of the head near the right eye and temple by a hatch lid of a tank he was driving.  He was said to have been evacuated immediately thereafter by helicopter to a military hospital, and a February 1973 medical report from the Moncrief Army Hospital reflects that the appellant's chief complaint was a small abrasion under the right eye.  A December 1989 service treatment report (STR) reflects a history of multiple nasal fractures sustained while boxing.  Such also reflect treatment for a deviated septum, with a septoplasty performed in February 1990.  With respect to an ankle disability, July 1989 STRs reflect treatment for right ankle swelling and pain, noted to be a ligament strain of the right ankle.  

Review of the appellant's periods of ACDUTRA and INACDUTRA on an "Army National Guard Retirement Points History Statement" received in October 2010, while not demonstrating the specific dates of service, document periods of INACDUTRA during ranges of time that would encompass the treatment described above. 

At the June 2014 hearing, the appellant testified as to continuing residuals due to the February 1973 tank accident, to include headaches, sinus issues, and deceased visual acuity.  The aforementioned June 2014 statement from a private physician also refers to the appellant reporting continuing problems with headaches since this tank accident.  He also testified that, while he sustained nasal fractures after this accident due to boxing, his initial nasal fracture/injury was caused by the February 1973 tank accident.  The appellant also testified as to continuing problems with right ankle sprains since the injury reflected on the 1989 STR set forth above.  

In short, as the appellant contends that he has current disability associated with the disabilities for which service connection is claimed, and there is evidence of relevant treatment for such or related disabilities during military service, the AOJ should schedule the appellant for a VA examination addressing the claims for service connection on appeal.  McLendon, 20 Vet. App. at 83.  

While on remand, the appellant should be given an opportunity to identify any records relevant to the claims for service connection that have not been obtained, bearing in mind that he testified to the undersigned that he is not receiving any VA treatment or any private treatment other than that provided by the physician, Dr. M, who submitted the June 2014 statement referenced above. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2.  Afford the appellant a VA examination addressing the claims for service connection for a fractured cheek, broken nose, and a sprained ankle.  The record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein and a physical examination of the appellant, the examiner should specifically offer responses to the following: 

(A)  Identify all of the appellant's current cheek, nasal, and ankle disorders.   

(B)  For each such currently diagnosed disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the appellant's periods of ACDUTRA and/or INACDUTRA, to include the injuries and treatment discussed above.

In rendering such opinions, the examiner should consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorders at issue.  A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal based on the entirety of the evidence of record.  To the extent that any such claim is denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



